DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 30, 2020 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the patent number for the patent which issued from parent application 15/855,587 should be included in paragraph [0001] of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, in line 2, “each total rank value” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 8, 15-19, 24-27, 30, 32 and 34-36 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 20150173699 to Kyriakou (hereinafter referred to as “Kyriakou”).
As to claim 2, Kyriakou discloses a computer implemented method ([0031]) for visualization of angiography image information comprising:
	retrieving a time series of angiography images of tissue of a subject ([0009]; [0043]);
	defining a plurality of calculation regions, each calculation region relating to a corresponding image position in each of the angiography images of the time series ([0047]-[0048]);
	for each calculation region of the plurality of calculation regions, generating a time-intensity curve for the respective calculation region in the time series of angiography images ([0046]; [0054]-[0055]);
	for each calculation region of the plurality of calculation regions, calculating a rank value for the respective calculation region based on one or more parameters derived from the time- intensity curve ([0054]-[0055]; the time parameter obtained through the combining of the individual parameters, e.g., through averaging); and
	generating a viewable image in which on the image position of each calculation region an indication is provided of the calculated rank value for that calculation region ([0056]-[0057]).
As to claim 3, Kyriakou discloses the method of claim 2, wherein calculating the rank value for the respective calculation region is based on a plurality of underlying numeric rank values for the respective calculation region ([0054]-[0055]; the individual parameters are combined to determine the time parameter for a region).
As to claim 5, Kyriakou discloses the method of claim 3, wherein calculating the rank value for the respective calculation region comprises summing the plurality of underlying numeric rank values for the respective calculation region ([0054]-[0055]; Kyriakou discloses averaging, which inherently includes summing).
As to claim 8, Kyriakou discloses the method of claim 2, wherein generating a viewable image comprises correlating each total rank value to (i) an intensity value, (ii) a grayscale value, (iii) a color display value, or (iv) a combination thereof ([0056]).

As to claim 15, Kyriakou discloses the method of claim 2, wherein at least one of the one or more parameters is related to time properties of the time-intensity curve, magnitude of intensity changes in the time-intensity curve, a coefficient relating to a polynomial characterization of the time-intensity curve, or a combination thereof ([0010], time to peak).
As to claim 16, Kyriakou discloses the method of claim 2, wherein the viewable image comprises at least one spatial dimension, and wherein the at least one spatial dimension comprises a horizontal spatial dimension and a vertical spatial dimension ([0056]).
As to claim 17, Kyriakou discloses the method of claim 2, wherein the time series of angiography images relates to a single image series obtaining event ([0043], e.g., before or after administering of a contrast medium).
As to claim 18, Kyriakou discloses the method of claim 2, further comprising displaying the viewable image ([0056]).
As to claim 19, Kyriakou discloses the method of claim 2, further comprising superimposing the viewable image on an anatomical image of the tissue ([0057]).
As to claim 24, Kyriakou and Kwon render obvious the method of claim 2, wherein each calculation region of the plurality of calculation regions is defined by a respective pixel or a respective voxel ([0022]; [0042]; [0054]).
Regarding claim 25, see the discussion above for claim 2.  Kyriakou discloses a system comprising one or more processors ([0031], computer device inherently has a processor).
Regarding claim 26, see the discussion above for claim 2.  Kyriakou discloses a non-transitory computer-readable storage medium storing instructions executed by a system comprising one or more processors ([0031]).  
As to claim 27, Kyriakou discloses a computer-implemented method comprising: 
	generating a first time-intensity curve for a first calculation region in a time series of angiography images of tissue of a subject ([0009]; [0043]; [0045]; [0054]);
	calculating a first rank value for the first calculation region based on a first plurality of parameters selected to approximate the first time-intensity curve ([0054]-[0055]; e.g., the time parameter derived from the individual parameters);
	generating a second time-intensity curve for a second calculation region in the time series of angiography images of tissue of the subject ([0009]; [0043]; [0045]; [0054]);
	calculating a second rank value for the second calculation region based on a second plurality of parameters selected to approximate the second time-intensity curve ([0054]-[0055]; e.g., the time parameter derived from the individual parameters); and
	generating a spatial map of the first calculated rank value and the second calculated rank value ([0056], the display data set).
As to claim 30, Kyriakou discloses the method of claim 27, wherein calculating the first rank value for the first calculation region is based on a first plurality of underlying numeric rank values for the first calculation region ([0054]-[0055]; the individual parameters are combined to determine the time parameter for the region).
As to claim 32, Kyriakou discloses the method of claim 30, wherein calculating the first rank value for the calculation region comprises summing the first plurality of underlying numeric rank values for the calculation region ([0054]-[0055]; Kyriakou discloses averaging, which inherently includes summing).
As to claim 34, Kyriakou discloses the method of claim 27, wherein the spatial map comprises at least one spatial dimension, and wherein the at least one spatial dimension comprises a horizontal spatial dimension and a vertical spatial dimension ([0056]).
Regarding claim 35, see the discussion above for claim 27.  Kyriakou discloses a system comprising one or more processors ([0031], computer device inherently has a processor).
Regarding claim 36, see the discussion above for claim 27.  Kyriakou discloses a non-transitory computer-readable storage medium storing instructions executed by a system comprising one or more processors ([0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakou in combination with U.S. Patent Application Publication 20130216482 to Kwon et al. (submitted by Applicant, hereinafter referred to as “Kwon”).
As to claim 20, Kyriakou discloses the method of claim 2, but does not disclose it is further comprising illuminating the tissue with an excitation light to induce fluorescence emission from a fluorescence imaging agent in the tissue.  However, this is well known in the art.  For example, Kwon teaches illuminating tissue with an excitation light to induce fluorescence emission from a fluorescence imaging agent in the tissue ([0013]; [0016]; [0071]).  Kwon’s approach provides the advantage of a non-invasive technique for imaging ([0013]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kyriakou’s invention according to Kwon.
As to claim 21, Kyriakou and Kwon render obvious the method of claim 20, further comprising generating the time series of fluorescence images based on the fluorescence emission (in utilizing excitation light to induce fluorescence emission according to Kwon (see the discussion above for claim 21), the generated time series of images would be fluorescence images.
As to claim 22, Kyriakou and Kwon render obvious the method of claim 21, wherein generating the time series of fluorescence images comprises capturing transit of a bolus of the fluorescence imaging agent moving through the tissue (see Kyriakou, [0016], [0023]).
As to claim 23, Kyriakou and Kwon render obvious the method of claim 20, wherein the fluorescence imaging agent comprises indocyanine green, fluorescein isothiocyanate, rhodamine, phycoerythrin, phycocyanin, allophycocyanin, ophthaldehyde, fluorescamine, rose Bengal, trypan blue, fluorogold, green fluorescence protein, a flavin, methylene blue, porphysomes, cyanine dye, IRDDye800CW, CLR 1502 combined with a targeting ligand, OTL38 combined with a targeting ligand, or a combination thereof (Kwon: [0027]).
As to claim 28, Kyriakou discloses the method of claim 27, but does not disclose wherein the time series of angiography images comprises a time series of fluorescence angiography images.  However, this is well known in the art.  For example, Kwon teaches a time series of angiography images that comprises a time series of fluorescence angiography images ([0112)).  Kwon’s approach provides the advantage of a non-invasive technique for imaging ([0013]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kyriakou’s invention according to Kwon.
As to claim 29, Kyriakou and Kwon render obvious the method of claim 27, wherein the spatial map of the calculated rank values represents temporal characteristics of emitted fluorescence as a bolus of a fluorescence imaging agent moves through the tissue (see Kyriakou, [0016], [0023]).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15, 17-33, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 10-14, 16-18 and 20-28  of U.S. Patent No. 9,892,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are generally broader or otherwise obvious over the patent claims.  The current claims correspond to the claims of the patent as shown in the following table:

Instant Claims
Claims of 9,892,513
2
9
3
20
4
9
5
21
6
21
7
22
8
23
9
12
10
13
11
14
12
16
13
17
14
18
15
11
17
26
18
24
19
25
20
8
21
9
22
26
23
27
24
10
25
1
26
28
27
9
28
9
29
26
30
20
31
9
32
21
33
21
35
1
36
28


	a) With regard to current claims 2 and 27, they are generally broader than the corresponding claims of the patent.  The images in the patent claims are understood to be angiography images within the context of the patent’s specification.  
	b) With regard to current claim 17, the event is broader than the transit of the bolus in patent claim 26, which is an event.
	c) With regard to current claim 20, while patent claim 8 is of a different claimed embodiment, current claim 20 is still considered obvious over patent claim 8, as the claimed system in the patent performs a method.
	d) With regard to current claims 26 and 36, the claimed computer-readable storage medium is obvious over the memory claimed in the patent claim 28.

Claims 2-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14 and 16-23 of U.S. Patent No. 10,783,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are generally broader or otherwise obvious over the patent claims.  The current claims correspond to the claims of the patent as shown in the following table:

Instant Claims
Claims of 10,783,636
2
1
3
11
4
10
5
12
6
13
7
14
8
16
9
4
10
5
11
6
12
7
13
8
14
9
15
3
16
1
17
~22
18
19
19
18
20
20
21
21
22
22
23
23
24
17
25
1
26
1
27
1
28
1
29
22
30
11
31
10
32
12
33
13
34
1
35
1
36
1


	a) Current claims 2 and 27 are generally broader than the corresponding patent claims.  The current claims are directed to a method, which is considered obvious over the system of patent claim 1, since the system performs a method.  The images in the patent claim are understood to be angiography images, within the context of the patent’s specification.
	b) With regard to current claim 17, the event is broader than the transit of the bolus in patent claim 22, which is an event.
	c) With regard to current claims 26 and 36, the claimed computer-readable storage medium is obvious over the memory claimed in the patent claim 1.


Subject Matter Not Found in the Prior Art
The subject matter of claims 4, 6, 7, 9-14, 31 and 33 were not found in the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665